DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (US 20070120965) in view of Spielman (US 20050044906).

an authentication engine (108; fig. 1) to authenticate user credentials of a user (sec 0059; device 108 queries an incoming user for their username and password. Alternate identification methods may be used……,); 
a credential engine (201 fig. 2; sec 0065) to:
determine rights of the user (engine 201 determines rights wherein user has rights to access a region or physical location, also wherein user determines rights to configure boundaries of a location the user has rights of access thereof using a teleconferencing robot;, 0065-0068), and 
generate a credential for a telepresence robot (i.e. generating rights of accessing a physical location of a region using a mobile video teleconferencing robot, MVTD; sec 0022, 0023, 0058), the credential having the rights of the user (the credential has rights of a user for the user to use for accessing the teleconferencing robot and for using the teleconferencing robot to access a physical location, sec 0058, 0085), and the credential usable to unlock a digital lock (i.e. using a computer with software, implies digital, to lock or unlock i.e. restrict or allow a user to access the MVTD and using the MVTD to access a physical location; sec 0016, 0026-0029) and access a physical location (the credential is used for accessing the physical location using the teleconferencing robot; sec 0058, 0085); and
a telepresence engine to provide control of the telepresence robot to the user (engines 118, 119; sec 0058; other engine 112 controls the degree of control the remote user is granted; sec 0061, 0062; other engines for user control of the robot are shown in sec 0065, 0085).
(abstract; sec 0008, 0009, 0016) who discloses a credential usable to unlock a digital lock (105, fig. 1; sec 0016) on a robot (i.e. movable enclosure) hence having rights to access the robot and rights to use the robot to move it to locations desired (sec 0020, 0024).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention made to modify Sandberg as taught by Spielman for the purpose of providing versatility in implementing the use of a digital lock using a server and the internet to provide access rights and credentials to a user for a telepresence robot to safe costs (Spielman, last few lines of sec 0049).
 Regarding claim 5, Sandberg discloses the system of claim 1, wherein the credential engine is to determine the telepresence robot is in a location for which another user does not have rights (sec 0027,  0068, 0070), and based on the determination, the telepresence engine is to deny the other user control of the telepresence robot (Management is allowed to control the robot to back store area while customers are denied from controlling the robot while it is in the backs store area or enter the back store area, sec 0026; in addition in sec 0027, the computer then runs software that constrains the movement control system based on input accepted from the position-locating device. By this mechanism, a mobile video teleconferencing device can be prevented from leaving the geographic area that has been delimited; also see sec 0085 when the robot can be prevented from driving when a user is improperly using the robot e.g. when user is about to access restricted areas such as flight of stairs).
Regarding claim 6, Sandberg discloses a method, comprising: 
sec 0059; device 108 queries an incoming user for their username and password. Alternate identification methods may be used……,);
determining using a processor (i.e. using a computer with software, implies a processor used to lock or unlock i.e. restrict or allow a user access to the MVTD and using the MVTD to access a physical location; sec 0016, 0026-0029) access rights of the user to physical locations (engine 201 determines rights wherein user has rights to access a region or physical location, also wherein user determines rights to configure boundaries of a location the user has rights of access thereof using a teleconferencing;, 0065-0068); and 
assigning the access rights to a telepresence robot (access rights are assigned to the robot through the graphic user interface, wherein the engine 201 of the user interface is used for configuring the user’s access rights to a region or physical location; fig. 2; sec 0065-0068).
Sandberg did not particularly recite the limitation, wherein assigning the access rights includes at least one of:
programming a badge with authentication information corresponding to the credential,
programming a transmitter with authentication information corresponding to the credential, the authentication information usable to unlock a digital lock, and 
updating an authentication server communicatively coupled with the digital lock.
However, Speilman teaches of the limitation, 
wherein assigning the access rights [Spielman (abstract; sec 0008, 0009, 0016) who discloses a credential usable to unlock a digital lock (105, fig. 1; sec 0016) on a robot (i.e. movable enclosure) hence having rights to access the robot and rights to use the robot to move it to locations desired (sec 0020, 0024)] includes at least one of:
programming a badge with authentication information corresponding to the credential;
programming a PC with authentication information corresponding to the credential e.g. a code used for unlocking a digital lock sec 0047-0049) with authentication information corresponding to the credential (programming a PC with authentication information corresponding to the credential e.g. a code, the PC transmits the programmed to a user for unlocking a digital lock; sec 0047-0049), the authentication information usable to unlock a digital lock, and 
updating an authentication server 115 communicatively coupled with the digital lock (generated code is sent back to server implying that server is updated; sec 0016, 0075, 0078; also software on sever is updated i.e. modified; sec 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention made to modify Sandberg as taught by Spielman for the purpose of providing versatility in implementing the use of a digital lock using a server and the internet to provide access rights and credentials to a user for a telepresence robot to safe costs (Spielman, last few lines of sec 0049).
Regarding claim 7, Sandberg discloses the method of claim 6, wherein assigning the access rights comprises assigning the access rights to the telepresence robot while the user controls the telepresence robot (while user is controlling the robot the user can assign access rights to the robot by modify the access rights to access the boundaries of the region accessed; sec 0066, 0067) and removing the access rights from the telepresence robot based on an end of user control of the robot (user removes access rights by removing or deleting boundaries or sections of boundaries that can be accessed; after removing a button is used to accept changes; sec 0066, 0067).                                                            
navigating to a docking station before disconnecting; sec 0075) and removing the access rights based on the telepresence robot arriving at the default location (user is allowed to remove access rights at any time at any location by deleting rights to access regions in a boundary, sec 0066, 0067; user is required to move robot to default location i.e. docking station before disconnecting; therefore user is capable of removing the access rights based on the telepresence robot arriving at the default location).
Regarding claim 9, Speilman teaches the method of claim 6, wherein assigning the access rights comprises updating the authentication server (server 115; generated code is sent back to server implying that server is updated; see Spielman sec 0016, 0075, 0078; also software on sever is updated i.e. modified; sec 0075).
Regarding claim 10, Sandberg disclose the method of claim 6, wherein assigning the access rights comprises transmitting updated authentication information to the telepresence robot (user uses a graphic user interface to transmit authenticated information to the robot since user is authenticated at sec 0059, and then user also updates access right boundaries by modifying and changing access right boundaries at sec 0066, 0067).
                              

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (US 20070120965) and Spielman (US 20050044906) as applied to claim 1 above in view of Schulman (US 20190114925) and Pulleti (US 20160116915).
Regarding claim 4, Sandberg and Spielman disclose the system of claim 1, but did not particularly indicate that the credential engine is to associate the credential with an identifier of a badge of the telepresence robot.
However Schulman teaches of a credential engine (730, fig. 7), wherein the credential engine is to associate the credential with an identifier of a badge of the telepresence robot (sec 0149).   That is Schulman teaches of generating a credential e.g. generating rights of accessing a physical location of a region using the teleconferencing robot (UAV 760a-c;  fig. 7; sec 0147, citing the UAV may be able to fly within the flight-restriction region when granted permission to fly within the flight-restriction region.)  Then the credential engine 730 associates the credential with an identifier e.g. identification of the telepresence robot (sec 0012, 0024, 0149).
Schulman mentions an identification or ID of the telepresence robot, but did not particularly mention identification of a badge of the telepresence robot.   However Pulleti teaches of an identifier of a badge of the an object e.g. UAV granted permission to enter a location of a region e.g. badge with unique ID number, barcode RFID tags (sec 0057, 0058).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sandberg as taught by Schulman and Pulleti for the purpose of advantageously and properly identifying objects using more efficient methods such as badge numbers, barcodes , RFID tags.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sandberg (US 20070120965) and Spielman (US 20050044906) as applied to claim 6 above and further in view of Schulman (US 20190114925) 
Regarding claim 9, Sandberg disclose the method of claim 6, wherein assigning the access rights comprises remotely updating access boundaries using a user interface.  As such Sandberg teaches remote communication.  Sandberg did not mention a server.
However, Speilman teaches of the limitation, 
updating an authentication server 115 communicatively coupled with the digital lock (generated code is sent back to server implying that server is updated; sec 0016, 0075, 0078; also software on sever is updated i.e. modified; sec 0075).
Spielman, last few lines of sec 0049).
In addition, 
Schulman teaches of assigning the access rights comprises updating an authentication server, sec 0004, citing systems, devices, and methods may be utilized to assist UAV operators in making smart decisions about where and when to fly the UAVs. The assistance may be provided in real time, or in advance to UAV take off using up to date airspace information that may be provided on a centralized server. In some instances, the various flight restriction regions may be divided into a plurality of distinct levels. Various flight restriction regions may be provided for the differing regions; also see section 0099, citing databases referred to as servers which are updated with restriction regions for assigning rights to access thereof.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sandberg as taught by Schulman for the purpose of advantageously and properly assigning up to data restricted zone access rights.

Allowable Subject Matter
Claims 11-15, 18 are allowed.
Claim Objections
Claim 2-3, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant insists that Sandberg does not disclose unlocking a digital lock as amended.  The examiner respectfully disagrees.
Sandberg discloses the credential usable to unlock a digital lock (i.e. using a computer with software, implies digital, to lock or unlock i.e. restrict or allow a user access to the MVTD and using the MVTD to access a physical location; sec 0016, 0026-0029) and access a physical location (the credential is used for accessing the physical location using the teleconferencing robot; sec 0058, 0085); and
a telepresence engine to provide control of the telepresence robot to the user (engines 118, 119; sec 0058; other engine 112 controls the degree of control the remote user is granted; sec 0061, 0062; other engines for user control of the robot are shown in sec 0065, 0085).
If applicant believes that Sandberg does not disclose the limitation, “…to unlock a digital lock….” the examiner introduces Spielman (abstract; sec 0008, 0009, 0016) who discloses a credential usable to unlock a digital lock (105, fig. 1; sec 0016) on a robot (i.e. movable enclosure) hence having rights to access the robot and rights to use the robot to move it to locations desired (sec 0020, 0024).   

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the newly cited reference applied to the rejection of record.


Conclusion
The prior art (US 20070064092) made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666